DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An explanation of how the amended claims would be rejected is provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 3-4, 8-9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (WO 2017/026426 A1, cited in IDS, US 2018/0230284 A1 is English language equivalent and is used for citation, cited in IDS) in view of Shirrell (US 2006/0135710 A1).
Regarding claim 1, Ishizuka teaches porous particles, wherein each of the porous particles has an interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous particle [0008], wherein the porous particles are produced by a production method [0114], wherein a dispersion is prepared by mixing a thermosetting composition containing at least a solvent serving as a porogen with a hydrophobic organic solvent, which is a dispersion medium, to which a block copolymer, which is a dispersant, has been added previously to disperse the thermosetting composition in the hydrophobic organic solvent in the form of particles [0115], wherein thereafter, a polymerization step is performed by heating the dispersion [0115], wherein then, epoxy resin porous particles are obtained through polymerization and curing, wherein thereafter, the porogen, the solvent, the unreacted substances, and the like are removed from the porous particles [0115], wherein the thermosetting composition comprises an epoxy monomer and/or an epoxy prepolymer, a curing agent, 

Ishizuka does not teach that the phenolic compound is a phenolic compound containing three or more phenolic hydroxyl groups in one molecule. However, Shirrell teaches a substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
 [0029], wherein R1 [0030] represents a substituent group bonded to each phenylene group [0027], R2 [0030] represents a group connecting adjacent phenylene groups [0027], and n [0030] is a number between 2 and 20 [0027], and optionally in combination with an unsubstituted phenol curing agent that is a trisphenol [0035], wherein the curing agent is present in an epoxy resin composition that further comprises an epoxy resin [0007], wherein the composition is impregnated upon a reinforcing material, wherein the reinforcing materials are coated with the composition and are any material used by a skilled artisan in formation of prepregs [0053], wherein prepregs are generally manufactured by impregnating a thermosettable epoxy resin composition into a porous substrate [0002]. Ishizuka and Shirrell are analogous art because both references are in the same field of endeavor of using an epoxy compound and a phenolic compound in combination with a porous body. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shirrell’s substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
 [0029], wherein R1 [0030] represents a substituent group bonded to each phenylene group [0027], R2 [0030] represents a group connecting adjacent phenylene groups [0027], and n [0030] is a number between 2 and 20, and optionally in combination with Shirrell’s unsubstituted phenol curing agent that is a trisphenol to substitute for Ishizuka’s curing agent that is a phenol curing agent, which would read on wherein the phenolic compound is a phenolic compound containing three or more phenolic hydroxyl groups in one molecule as claimed. One of ordinary skill in the art would have been motivated to do so because Shirrell teaches that the substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
 [0029], wherein R1 [0030] represents a substituent group bonded to each phenylene group [0027], R2 [0030] represents a group connecting adjacent phenylene groups [0027], and n [0030] is a number between 2 and 20 [0027], and optionally in combination with an unsubstituted phenol curing agent that is a trisphenol [0035], is beneficial for being useful as a curing agent in an epoxy resin composition that further comprises an epoxy 
Regarding claims 3-4, Ishizuka teaches porous particles, wherein each of the porous particles has an interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous particle [0008], wherein the porous particles are produced by a production method [0114], wherein a dispersion is prepared by mixing a thermosetting composition containing at least a solvent serving as a porogen with a hydrophobic organic solvent, which is a dispersion medium, to which a block copolymer, which is a dispersant, has been added previously to disperse the thermosetting composition in the hydrophobic organic solvent in the form of particles 
Regarding claims 8-9, Ishizuka teaches porous particles, wherein each of the porous particles has an interconnected pore structure in which through holes provided 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
 [0029], wherein R1 [0030] represents a substituent group bonded to each phenylene group [0027], R2 [0030] represents a group connecting adjacent phenylene groups [0027], and n [0030] is a number between 2 and 20, and optionally in combination with Shirrell’s unsubstituted phenol curing agent that is a trisphenol to substitute for Ishizuka’s curing agent that is a phenol curing agent. Ishizuka in view of Shirrell therefore renders obvious wherein the curing agent is a curing agent containing no primary to tertiary amino groups as claimed, and wherein the curing agent is a curing agent containing no nitrogen atom to be quaternized by acid treatment as claimed.

Regarding claims 14-15, Ishizuka teaches that the porous particles have a substantially spherical shape [0008], which reads on the porous body according to claim 1, which is a porous particle as claimed, wherein the porous particle is a substantially spherical particle as claimed.
Regarding claim 16, Ishizuka teaches that each of the porous particle is shaped so that the longest diameter is not more than 1.6 times the shortest diameter [0020].
Regarding claim 17, Ishizuka teaches that each porous particle has a mean particle size in a range from 0.5 to 30,000 μm [0021].

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (WO 2017/026426 A1, cited in IDS, US 2018/0230284 A1 is English language equivalent and is used for citation, cited in IDS) in view of Shirrell (US 2006/0135710 A1) as applied to claim 1, and further in view of Yamato et al. (US 2007/0036959 A1, cited in IDS).
Regarding claims 5-7, Ishizuka in view of Shirrell renders obvious the porous body according to claim 1 as explained above.
.

Response to Arguments
Applicant’s arguments, see p. 6, filed 02/08/2022, with respect to the rejection of claims 1, 3-4, 8-9, and 12-17 under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (WO 2017/026426 A1, cited in IDS, US 2018/0230284 A1 is English language equivalent and is used for citation, cited in IDS) have been fully considered and are responded to by the new grounds of rejection in this Advisory action.
Applicant’s arguments, see p. 6, filed 02/08/2022, with respect to the rejection of claims 5-7 under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (WO 2017/026426 A1, cited in IDS, US 2018/0230284 A1 is English language equivalent and is used for citation, cited in IDS) as applied to claim 1, and further in view of Yamato et al. (US 2007/0036959 A1, cited in IDS), have been fully considered and are responded to by the new grounds of rejection in this Advisory action.
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that Shirrell does not teach or suggest a porous body having an interconnected pore structure in which holes provided inside the porous body communicate with each other (p. 7), the rejection of claim 1 is not based on Shirrell individually and does not rely on Shirrell for a teaching or suggestion of a porous body having an interconnected pore structure in which holes In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the applicant’s argument that nothing in the cited references would have prompted one having ordinary skill in the art to combine the teachings of Ishizuka and Shirrell in the manner necessary to reach the features of claim 1 (p. 7-8), before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine the teachings of Ishizuka and Shirrell in the manner necessary to reach the features of claim 1. Specifically, Ishizuka teaches porous particles, wherein each of the porous particles has an interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous particle [0008], which read on the porous body has an interconnected pore structure in which holes provided inside the porous body communicate with each other as claimed. One of ordinary skill in the art would have been motivated to use Shirrell’s substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
 [0029], wherein R1 [0030] represents a substituent group bonded to each phenylene group [0027], R2 [0030] represents a group connecting adjacent phenylene groups [0027], and n [0030] is a number between 2 and 20, and optionally in combination with Shirrell’s unsubstituted phenol curing agent that is a trisphenol to substitute for Ishizuka’s curing agent that is a phenol curing agent, which would read on wherein the phenolic compound is a phenolic compound containing three or more phenolic hydroxyl groups in one molecule as claimed. One of ordinary skill in the art would have been motivated to do so because Shirrell teaches that the substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
 [0029], wherein R1 [0030] represents a substituent group bonded to each phenylene group [0027], R2 [0030] represents a group connecting adjacent phenylene groups [0027], and n [0030] is a number between 2 and 20 [0027], and optionally in combination with an unsubstituted phenol curing agent that is a trisphenol [0035], is beneficial for being useful as a curing agent in an epoxy resin composition that further comprises an epoxy 
In response to the applicant’s argument that the invention of claim 1 achieves unexpectedly improved properties, that only through the features of claim 1 present application is one made aware of the unexpectedly improved properties in which the porous body can suppress swelling even under acidic conditions by using a phenolic compound containing three or more phenolic hydroxyl groups in one molecule as shown in Examples in paragraphs [0191] to [0211] of the present specification, and that neither Ishizuka and Shirrell teach or suggest the unexpected improved properties (p. 7-8), the applicant’s allegations of unexpected results are not persuasive because the applicant’s results are not commensurate in scope with the claimed invention. This is because prima facie case of obviousness (MPEP 716.02(e)).
In response to the applicant’s argument that there is no teaching or suggestion, before the priority date of the present application, of producing a porous material by a copolymer of an epoxy compound and a curing agent containing no primary to tertiary nitrogen groups (p. 7), Ishizuka teaches porous particles, wherein each of the porous particles has an interconnected pore structure in which through holes provided inside the porous particle communicate with each other, and ends of the through holes are open toward an outside of the porous particle [0008], wherein the porous particles are produced by a production method [0114], wherein a dispersion is prepared by mixing a thermosetting composition containing at least a solvent serving as a porogen with a hydrophobic organic solvent, which is a dispersion medium, to which a block copolymer, which is a dispersant, has been added previously to disperse the thermosetting composition in the hydrophobic organic solvent in the form of particles [0115], wherein thereafter, a polymerization step is performed by heating the dispersion [0115], wherein then, epoxy resin porous particles are obtained through polymerization and curing, wherein thereafter, the porogen, the solvent, the unreacted substances, and the like are 
In response to the applicant’s argument that there is no teaching or suggestion, before the priority date of the present application, in which the phenolic compound is a phenolic compound containing three or more phenolic hydroxyl groups in one molecule and that one having ordinary skill in the art would have no reason to modify the teachings of Ishizuka with the teachings of Shirrell to include the phenolic compound being a phenolic compound containing three or more phenolic hydroxyl groups in one molecule (p. 7), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shirrell’s substituted novolac curing agent that is represented by the formula 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
 [0029], wherein R1 [0030] represents a substituent group bonded to each phenylene group [0027], R2 [0030] represents a group connecting adjacent phenylene groups [0027], and n [0030] is a number between 2 and 20, and optionally in combination with Shirrell’s unsubstituted phenol curing agent that is a trisphenol to substitute for Ishizuka’s curing agent that is a phenol curing agent, which would read on wherein the phenolic compound is a phenolic 
    PNG
    media_image1.png
    204
    469
    media_image1.png
    Greyscale
 [0029], wherein R1 [0030] represents a substituent group bonded to each phenylene group [0027], R2 [0030] represents a group connecting adjacent phenylene groups [0027], and n [0030] is a number between 2 and 20 [0027], and optionally in combination with an unsubstituted phenol curing agent that is a trisphenol [0035], is beneficial for being useful as a curing agent in an epoxy resin composition that further comprises an epoxy resin [0007], that the resulting composition is beneficial for being useful for impregnating upon a reinforcing material [0053], that the reinforcing materials are coated with the composition and are any material used by a skilled artisan in formation of prepregs [0053], and that prepregs are generally manufactured by impregnating a thermosettable epoxy resin composition into a porous substrate [0002], which would have been desirable for Ishizuka’s curing agent and which would have been beneficial for modifying curability of Ishizuka’s thermosetting composition because Ishizuka teaches that the curing agent is a phenol curing agent [0117], that the curing agent is present in a thermosetting composition comprising an epoxy monomer and/or an epoxy prepolymer and the curing agent [0115], that the porous particles are produced by a 
In response to the applicant’s argument that the only curing agent disclosed in the examples of Ishizuka is bis(4-aminocyclohexyl)methane, which is an amino group-containing compound to produce porous particles (p. 8), the rejection of claim 1 in this Advisory action is not based on Ishizuka’s examples for a teaching or suggestion of the claimed curing agent and is not based on Ishizuka individually. The rejection of claim 1 is based on Ishizuka’s teaching that the curing agent is a phenol curing agent [0117], and is also based on the combination of Ishizuka in view of Shirrell rendering obvious the claimed curing agent. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123(II)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123(I)). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the applicant’s argument that Shirrell only teaches that the ratio of curing agent to epoxy resin is preferably suitable to provide a fully cured resin (p. 8), the rejection of claim 1 is not based on Shirrell individually and does not rely on Shirrell for a teaching of a porous body formed of a copolymer of an epoxy compound and a curing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767